Citation Nr: 1400425	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Roanoke, Virginia.  


REMAND

The Veteran asserts that she has depression that is secondary to service-connected bilateral plantar calluses with pes planus.  The Board has interpreted her claim broadly, and construed it as a claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   However, the RO has previously denied claims for service connection for PTSD in April 2007.  This decision was not appealed, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The RO again denied a claim for PTSD in June 2013.  Therefore, her claim is not construed to include PTSD.  

The Veteran has not asserted that she has an acquired psychiatric disorder (other than PTSD) directly due to her service.  Her service treatment reports do not show any treatment, findings, or diagnoses of an acquired psychiatric disorder, and she denied any relevant psychiatric symptoms upon separation from service.  Her psychiatric condition was clinically evaluated as normal at that time.  See Veteran's April 1982 separation examination report.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) on a direct basis has not been raised.  See 38 C.F.R. § 3.303 (2013); EF v. Derwinski, 1 Vet. App. 324, 326 (1991). 

In addition to her service-connected disability, the Veteran is shown to have a medical history that includes pre- and post-service sexual assaults, with diagnoses that include PTSD, dysthymia, marijuana abuse, alcohol abuse, tobacco abuse, and peripheral neuropathy.  She has also received multiple treatments for complaints of bilateral knee pain.  

In August 2013, the Veteran's representative submitted a report from H.H.G., Ph.D., who provided an Axis I diagnosis linking the Veteran's depression to "service-connected physical injuries."  She stated that the Veteran's psychiatric symptoms are more likely than not caused by her bilateral plantar calluses with pes planus, and plantar calluses, right foot.  She relates the Veteran's foot pain to her difficulty to remain "functionally independent," causing her to experience a "deep depression."  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Under the circumstances, the Veteran should be afforded an examination, and an etiological opinion should be obtained.  

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine her correct diagnosis(es).  

The examiner must be notified that the Veteran's service-connected disability is: bilateral plantar calluses with pes planus.

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected disability caused or aggravated (i.e., permanently worsened beyond its natural level of progression) any current acquired psychiatric disorder, with complete rationale for the opinion provided.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



